                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         STATESVILLE DIVISION
                          5:17-cv-00056-RJC-DSC
LISA C. BALLENTINE,                  )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )
                                     )
                                     )                          ORDER
THREE T TOWING, LLC,                 )
                                     )
            Defendant.               )
____________________________________ )

      THIS MATTER comes before the Court on Defendant Three T Towing, LLC’s

(“Defendant”) Motion for Reconsideration of Contempt Sanction, (Doc. No. 32). For

good cause shown, and noting that Plaintiff’s counsel has not submitted a response

in opposition, the Motion is GRANTED. The court is persuaded that Defendant’s

failure to comply with deadlines, although inexcusable, was aberrant, not likely to

occur again, and to some extent invited by the failure of Plaintiff’s counsel to

prosecute its case.

      Pursuant to Rules 37, 60, and 65 of the Federal Rules of Civil Procedure and

the inherent authority and power of the Court to grant the requested relief, the

Court MODIFIES its oral order issued on April 24, 2019 imposing sanctions on

defense counsel, and hereby RELEASES Defense counsel from having to pay any

fine to the Court for his failure to comply with the Court’s Pretrial Order and Case

Management Plan. However, the Court notes that the sanction remains in effect

for Plaintiff’s counsel. SO ORDERED.
                                               Signed: August 6, 2019
